office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cbs b03 postn-122712-05 uilc date date to guy lavignera associate area_counsel sb_se cc sb new from peter j devlin chief branch collection bankruptcy summonses cc pa cbs br3 sec_7602 summons issues subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues you have received a number of general questions from revenue officers concerning various summons issues you have proposed certain responses and asked that we review them except as set forth below in our revisions to your questions and answers we concur with your proposed responses summons on limited_liability companies how should a limited_liability_company llc that has elected to be treated as a partnership for tax purposes be identified as the taxpayer in the heading of a summons response since the llc elected partnership treatment the summons procedures to use are those that specify how a partnership should be identified in the heading of a summons irm which advises agents to list both the name of partnership and the individuals is currently being revised the correct advice is that the partnership or the llc should be identified by name and if the partnership or the llc is relatively unknown the postn-122712-05 service can add the name of a key member if this assists the summoned person to recognize the llc taxpayer being investigated the classic example of this scenario is where a bank is summoned to produce the records of a newly formed mom and pop partnership the bank may be far more likely to recognize the individual partners’ names than the new business name if the service does add the individual partner’s or member’s names in the heading of a third-party_summons those persons become noticees under sec_7609 in lieu of listing the name of a key member the service can list the llc or partnership business address the method for identifying a partnership or llc in the heading of a summons is the same for any type of examination such as an employment_tax examination or an income_tax examination third party and notice requirements occasionally during a tfrp investigation summoned bank records identify a corporate officer that was previously unknown to the revenue_officer as such this individual will not have received letter 3164a the third-party contact letter also this individual will not have been given notice of the summons served on the bank or the opportunity to petition to quash does this pose a legal problem for the service should the individual be given letter 3164a after the receipt of the summoned information is there any prohibition on using the summoned information to assess the tfrp against that individual response during an initial interview if the revenue_officer does not know names of the potentially responsible parties sec_7602 notification is not required however if the revenue_officer knows the names of other potentially responsible officers then the officer should have issued a letter to all potentially responsible officers that were known before conducting any interviews the fact that the revenue_officer may discover the identities of other potentially responsible officers during an interview does not mean that the revenue_officer must stop the interview the revenue_officer may continue the interview obtain identifying information regarding the other potentially responsible officers and complete the form_4180 if the revenue_officer intends to contact third parties as part of an investigation of the other responsible officers identified during the interview he or she must send the letter to such persons before making any further contacts for purposes of determining whether they may be held liable completing the form_4180 should not be viewed as a third-party contact with respect to persons who are being identified for the first time during the interview first it is impossible to send advance notice to persons whose identities are not known at the time of the interview second the questions relating to the duties of other persons are relevant to determining the sec_6672 liability of the person being investigated third questions relating to other persons are for the purpose of identifying other potentially responsible persons and being able to locate such persons a revenue_officer should not have to stop in the middle of an interview and send the advance postn-122712-05 notice each time a potentially responsible_officer is identified during the interview however if the revenue_officer knows the identity of other potentially responsible officers before conducting any interviews all potentially responsible officers should be provided with the advance notice before any interviews are conducted similar rules apply to the third-party_summons questions you have raised when investigating the persons who may be responsible for the tfrp the service often summonses a bank or other third party to obtain records of the corporation s accounts in many cases the service knows of several corporate officers or employees who may be responsible for the penalty in such cases the service should issue a separate summons for each potentially responsible_person and should follow the notice and waiting_period requirements of sec_7609 the bank should be informed that it need provide only one set of documents for these types of multiple summonses with identical document requests each such summons should only have one potentially responsible person’s name typed in the heading in many situations the service will know the identity of many potentially responsible persons but perhaps not all for example corporation a has failed to pay its employment_taxes for several quarters and there are five potentially responsible persons if the service knows the identity of four of the five potentially responsible persons the service will serve four summonses on the bank even though they all seek the same information as a matter of law sec_7609 does not require the service to serve all four summonses however as a matter of practice the service will do so to give each person then known to the service an opportunity to petition to quash that summons however the service need not later serve on the bank a summons that names the fifth person unless more records are needed to determine that person s liability there is no prohibition on using the information obtained from the original four summonses to support an assessment against the later-identified fifth person if one of the four potentially responsible persons referred to in the preceding paragraph files a petition to quash the summons and the remaining three do not the service should not delay receiving the records described in those remaining summonses even though doing so may render the petitioning person s_case moot this approach is necessary because the periods of limitations governing the timely assessment of the non-petitioning taxpayers are not suspended by i r c ' e i r c ' e only suspends the period of limitations for the individual taxpayer who petitions to quash after the sec_7609 waiting_period expires the service can issue certificates to the bank under i r c ' i stating that the periods prescribed for bringing proceedings to quash the other three summonses have expired identification of the taxpayer or description of the summoned party irm discusses procedures for identifying the taxpayer but is silent on using social_security numbers ssn or tax identification numbers tin as a method of describing the entity in question many third parties such as banks often request this postn-122712-05 information to aid in locating taxpayer records is it appropriate to add an ssn or tin to a summons as a way to identify a taxpayer or summoned party response the service may when necessary identify the taxpayer’s ssn or tin when the summoned third party needs that information to correctly identify the summoned records as you mentioned banks and other third-party recordkeepers in large metropolitan areas often have clients with similar names therefore the service needs to provide additional means of identification however given the current reality of widespread identity theft it may be prudent to use other means of identifying the taxpayer when possible for example the service can type the taxpayer’s address in the heading of the summons alternatively the service can provide the taxpayer’s ssn or tin to the bank in a letter or in a telephone call which would avoid disclosing that information to every person entitled to notice under sec_7609 we recommend that these approaches be used service of summons legal reference guide lrg discusses the procedures for serving a summons it states i f a summoned party not a third party recordkeeper is not at home an attempt should be made to serve him personally at some other place does this mean that if service of a summons is attempted at a taxpayer's home the revenue_officer may go to the taxpayer’s place of employment or business or any other location to serve the summons lrg states when serving a corporate officer to appear on behalf of the corporation the officer may be personally served at the corporation's place of business or wherever he may be found does this include the corporate officer's home are there restrictions on when or where an individual or corporate officer may be personally served with a summons response as a preliminary matter we refer you to chapter_3 of the summons handbook irm which provides additional guidance on serving a summons if service is unsuccessfully attempted at a taxpayer's home the revenue_officer may go to the taxpayer’s place of employment or business or any other location believed to be appropriate to serve the summons this includes personal service on a corporate officer at his home sec_7603 and the regulation promulgated thereunder do not restrict the times and places in which a summoned person may be served however the summons handbook irm provides that the time and place of examination must be postn-122712-05 reasonable and should not occur on a saturday sunday or a legal_holiday these same principles should apply to the time chosen for serving a summons third-party responses revenue officers often summon banks to obtain account information as part of a tfrp investigation normally the banks respond in a timely manner some revenue officers have indicated that certain banks have requested lengthy extensions of time this has been attributed to a backlog of research for the record keeper aside from mutually- agreeable extensions of time at what point does a delay become unreasonable is it appropriate for the revenue_officer to refer the summons for enforcement also some third-party recordkeepers have required revenue officers to provide a copy of the service of summons notice and recordkeeper certificates on the back of the summons are there any restrictions on providing this information response aside from mutually agreeable extensions of time there is no specific time frame which signifies an unreasonable delay each case must be examined on its own merits if the revenue_officer believes a bank’s request is unreasonable the summons referral should be made if field counsel concludes the delay is unreasonable appropriate action can be taken if field counsel concludes the delay is not unreasonable then field counsel will confer with the referring revenue_officer although the service is not obligated to do so there are no restrictions on providing the bank with a photocopy of the service of summons notice and recordkeeper certificates which appear on the back of the original summons sec_7609 provides that the service may give the summoned third party a certificate stating that the period for bringing a petition to quash has expired and no such proceeding was begun or that the taxpayer consents to the examination that certificate appears at the bottom of the back of the original summons when a bank relies in good_faith on this certificate sec_7609 provides that the bank is protected from any liability arising from a disclosure to the service it is therefore reasonable for the bank to request this certificate and there is no reason why the service should not provide it this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
